Title: To George Washington from Henry Knox, 22 September 1792
From: Knox, Henry
To: Washington, George

 

Sir.
War department September 22d 1792.

I have the honor to acknowledge the receipt of your letter of the 17th instant.
I have now the honor to submit a copy of Major General Wayne’s last letter dated the 14th instant No. 1 and my answer thereto No. 2.
I have also the honor to submit a Copy of Brigadier Putnams letter of the 14th No. 3 and of Brigadier Wilkinson’s of the 19th of August No. 4 with two enclosures one from Major Strong and another from Major Smith—these several letters will afford you a recent view of the situation of affairs North West of the Ohio.
I hope daily to receive Governor Blounts communications which I flatter my self will be satisfactory.
Major Gaither had safely arrived at Charleston and sailed for Savannah—I believe every thing is in quietness in that quarter.
I have also the honor to submit you a letter from Ensign Morgan No. 5. and my answer thereto of the 19th instant No. 6—The Court was assembled for the trial of Nineteen deserters whom I thought best to try and punish in preference to marching them in Irons through the Country.
I shall hope to receive your ultimate orders on this subject in the course of the next week.
When the detachment shall arrive at Pittsburgh which marched hence yesterday, and also the troops mentioned in the letter to General Wayne to rendezvous at the great Kenhawa on the 25th instant, he will have received about One thousand nine hundred non commissioned and privates.
From the returns and estimates of the respective rendezvous there may be about Two hundred recruits not marched—If to this number we estimate five hundred additionals to be at Pittsburgh on or about the first of January it will make the number of recruits raised and marched this year about Two thousand six hundred—To this number is to be added the old troops of the First and Second Regiment and one company of Artillery amounting to one thousand two hundred & four, which will make the whole number of troops on the Ohio and its waters about Three thousand eight hundred & four.
But in all probability the recruiting service will be abundantly

more successful in the autumn and Winter than it has been, so that hopes may be entertained of completing the establishment and having the recruits for that purpose at Pittsburg by the fifteenth of May next at farthest.
After all the desertions which have happened, it is my opinion that not more than twenty five or thirty have escaped—The prompt payment of ten dollars reward operates as a powerful inducement to apprehend them. I have the honor to be sir with the highest respect Your humble Servant

H. Knox

